Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a 	specified function without the recital of structure, material, or acts in support thereof, and such claim 	shall be construed to cover the corresponding structure, material, or acts described in the specification 
and equivalents thereof




Claim Interpretations - 35 USC § 112(f)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “deflecting unit” in claim 1, 5, 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8, 9, 11, 12, 15, 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desai et al (US 2004/0082247 A1).
	As to claim 1, Desai discloses a device (1400) which comprises: at least two fiber-shaped elements (1420, 1425) which are arranged between a fastening means (1430) and a deflecting unit (1415), the deflecting unit which is configured to deflect light, and (See ¶0011, ¶0013, ¶0035, ¶0058-¶0071; Figs. 2, 6, 14).
	The inner frame (1415) is the deflecting unit because it consist of a mirror (1410). 
	an actuator (615) which is configured to induce at least one degree of freedom of motion of the at least two fiber-shaped elements in a coupled manner, (See ¶0008, ¶0012, ¶0069, ¶0070; Figs. 6, 14).
	wherein the at least one degree of freedom of motion comprises a torsion mode. (See ¶0012; Figs. 6, 14).
	As to claim 4, Desai discloses the device (1400), wherein when the torsion mode is induced, a twisting of the at least two fiber-shaped elements (1420, 1425) into one another about a central axis of the at least two fiber-shaped elements occurs, and a twisting of each fiber-shaped element of the at least two fiber-shaped elements about the corresponding longitudinal axis occurs. (See ¶0012, ¶0076; Figs. 6, 14).
	As to claim 5, Desai discloses the device (1400), wherein the deflecting unit (1415) comprises an end piece (not shown) on which a mirror (1410) is attached, wherein the at least two fiber-shaped elements (1420, 1425) are arranged between the fastening means (1430) and the end piece. (See ¶0049, ¶0050, ¶0079, ¶0156; Figs. 2, 5a-5d, 12).
	 As to claim 8, Desai discloses the device (1400), wherein the end piece (not shown) is arranged on a back side of the mirror (1410). (See ¶0058; Fig.14).
	The fiber-shaped elements are coupled to the mirror on both sides; therefore, the end piece is arranged on the front and back side of the mirror.
	As to claim 9, Desai teaches the device (1400), wherein the device is configured to scan the light in the manner of a periscope by inducing the torsion mode. (See ¶0008, ¶0058-¶0060; Fig.14).
	The Specification recites, “By inducing the torsion mode of the fibers 101-103, it is possible to achieve that the light 146 is deflected at different angles corresponding to the torsion angle. This corresponds approximately to the functioning of a periscope. The radiation angle of the light 146 is set by the rotation and the tilting of the mirror 145. If the torsion mode is used, only a rotation is present.” (See Page 13, Lines 03-11)
	The rotation of the mirror (1410) induces a torsion mode of the fibers (1420, 1425), as a light is deflected at different angles corresponding to a torsion angle caused by the rotating mirror; the device (1400) acts in the manner of a periscope. 
	As to claim 11, Desai discloses the device (1400), wherein the at least two fiber-shaped elements (1420, 1425) comprise an arrangement with rotational symmetry with respect to a central axis. (See ¶0058; Fig. 14).
	As to claim 12, Desai discloses the device (1400), wherein the rotational symmetry is n-fold, wherein n denotes the number of the at least two fiber-shaped elements (1420, 1425). (See ¶0057, ¶0058; Fig. 11, 14).
	As to claim 15, Desai discloses the device (1400), wherein the natural frequency of the lowest transverse mode of the at least two fiber-shaped elements is greater than the natural frequency of the lowest torsion mode. (See ¶0008, ¶0058, ¶0060; Fig. 14).
	As to claim 18, Desai discloses the device (14), wherein the actuator (615) is configured to excite the at least two fiber-shaped elements (1420, 1425) in a coupled manner via the fastening means (1430). (See ¶0058-0061; Fig.14)
	As to claim 19, Desai disclose a method which comprises:
by means of an actuator (615) inducing of a torsion mode of at least two fiber-shaped elements (1420, 1425) which are arranged between a fastening means and a deflecting unit (1415), wherein the deflecting unit is configured to deflect light, (See ¶0011, ¶0013, ¶0035, ¶0058, ¶0059, ¶0060-¶0071; Figs. 6, 14).
	whereby a twisting of the at least two fiber-shaped elements (1420, 1425) into one another about a central axis of the at least two fiber-shaped elements occurs, and a twisting of each fiber-shaped element of the at least two fiber-shaped elements about the corresponding longitudinal axis occurs. (See ¶0012; Figs. 6,14).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 7, 13, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al (US 2004/0082247 A1).
	As to claim 2, Desai teaches the device according to Claim 1, in which this claim depends on. 
	Desai does not explicitly teach wherein the longitudinal axes of the at least two fiber-shaped elements pairwise in each case enclose angles with one another which are not greater than 45°. 
However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); 2144.05(I).
Desai teaches wherein the longitudinal axes of the at least two fiber-shaped elements pairwise in each case enclose angles that are ±45°; therefore the claimed ranges overlaps the ranges disclosed by Desai. (See ¶0012)
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in device of Desai wherein the longitudinal axes of the at least two fiber-shaped elements pairwise in each case enclose angles with one another which are not greater than 45°. 
The advantage of this inclusion is to allow the fibers to act in a mode in which their behavior is exceptional.
	As to claim 3, Desai teaches the device (1400), wherein a beam path of the light extends, at least in a subregion, parallel to a central axis of the at least two fiber-shaped elements. (See ¶0051, ¶0068; Fig. 7)
	As to claims 6, 7, Desai teaches device according to claim 5, in which these claims depends on.
	Desai does not explicitly teach wherein the mirror has a tilt with respect to the longitudinal axes of the at least two fiber-shaped elements wherein the mirror (+45) has a tilt with respect to the longitudinal axes of the at least two fiber-shaped elements; and 
	wherein the tilt is in the range of 30°- 50°. (Claim 7).
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that “wherein the mirror has a tilt with respect to the longitudinal axes of the at least two fiber-shaped elements wherein the mirror (+45) has a tilt with respect to the longitudinal axes of the at least two fiber-shaped elements, and wherein the tilt is in the range of 30°- 50°” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis using a fiber scanner comprising a torsion mode to incorporate different tilts of the deflection mirror; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to enable the claimed wherein the mirror has a tilt with respect to the longitudinal axes of the at least two fiber-shaped elements wherein the mirror (+45) has a tilt with respect to the longitudinal axes of the at least two fiber-shaped elements, and wherein the tilt is in the range of 30°- 50°.
Further, the differences in the tilt angle of the mirror will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such angles are critical.
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Desai wherein the mirror has a tilt with respect to the longitudinal axes of the at least two fiber-shaped elements wherein the mirror (+45) has a tilt with respect to the longitudinal axes of the at least two fiber-shaped elements, and wherein the tilt is in the range of 30°- 50°.	
	The advantage of this inclusion is to use the strongest fiber due to the tilt angle of the deflection mirror, that will increase top performance.
	 As to claim 13, Desai teaches the device according to claim 12, in which this claim depends.
	Desai does not explicitly teach on wherein a torsion angle of the torsion mode is greater than 360 /n.
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that “wherein a torsion angle of the torsion mode is greater than 360 /n,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis using a fiber scanner comprising a torsion mode to incorporate different torsion angles. therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to enable the claimed wherein a torsion angle of the torsion mode is greater than 360 /n.
Further, the differences in the torsion angle will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such measurements are critical.
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Desai wherein a torsion angle of the torsion mode is greater than 360 /n.
	The advantage of this inclusion is to use the strongest fiber due to the torsion angle of multiple fibers optic cable, that will increase top performance.
	As to claim 16, Desai teaches the device according to Claim 1, in which this claim depends on.
	Desai does not explicitly teach wherein the distance between two adjacent fiber-shaped elements of the at least two fiber-shaped elements is in the range of 2% - 50% of the length of at least one of the at least two fiber-shaped elements.
	However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that “wherein the distance between two adjacent fiber-shaped elements of the at least two fiber-shaped elements is in the range of 2% - 50% of the length of at least one of the at least two fiber-shaped elements,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis using a fiber scanner comprising a torsion mode to incorporate different distances/length between fiber optic cable; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to enable the claimed wherein the distance between two adjacent fiber-shaped elements of the at least two fiber-shaped elements is in the range of 2% - 50% of the length of at least one of the at least two fiber-shaped elements.
Further, the differences in the distance between two adjacent fiber-shaped elements will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such measurements are critical.
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Desai wherein the distance between two adjacent fiber-shaped elements of the at least two fiber-shaped elements is in the range of 2% - 50% of the length of at least one of the at least two fiber-shaped elements.
	The advantage of this inclusion is to use the strongest fiber due to the distance between multiple fibers optic cable, that will increase top performance.
	As to claim 17, Desai teaches the device according to claim 1, in which this claim depends on.
	Desai does not explicitly teach wherein the at least two fiber-shaped elements have lengths which differ from one another by not more than 10%, optionally by not more than 2%, moreover optionally not more than 0.1%. (See ¶0036)
However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); 2144.05(I).
Desai teaches wherein the at least two fiber-shaped elements have lengths varies between 2cm to sub mm in length; therefore, therefore the claimed ranges overlaps the ranges disclosed by Desai. (See ¶0036)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Desai wherein the at least two fiber-shaped elements have lengths which differ from one another by not more than 10%, optionally by not more than 2%, moreover optionally not more than 0.1%.
The advantage of this inclusion is to use the strongest fiber due to the length, that will increase top performance. 
	
	
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al (US 2004/0082247 A1) in view of Miyabe et al (2008/0159704 A1).
As to claim 14, Desai teaches the device according to claim 12, in which this claim depends on. 
Desai does not explicitly teach wherein the rotational symmetry is four-fold.
However, Miyabe does teach in an analogous art wherein the rotational symmetry is four-fold. (See Abstract ¶0146).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Desai wherein the rotational symmetry is four-fold.
The advantage of this inclusion is to obtain an equivalent effect as the effect of reducing the macro-bending loss. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886